MARY AMANDA STEPHENS,
v.
RICKY BALLARD.
No. 2009 CU 1243.
Court of Appeals of Louisiana, First Circuit.
March 1, 2010.
Not Designated for Publication
SHERMAN Q MACK, Albany Louisiana, Counsel for Plaintiff-Appellee, Mary Amanda Stephens.
ERIK L BURNS, Denham Springs Louisiana, Counsel for Defendant-Appellant, Ricky Ballard.
Before DOWNING GAIDRY and McCLENDON JJ.
PER CURIAM.
Considering the judgment of the trial court signed on November 24, 2009, following the remand of this matter for the purpose of clarifying the issue of the trial court's jurisdiction and the related issue of Ms Stephens's cause or right of action to seek modification of custody, the trial court expressly determining that it lacked subject matter jurisdiction over the issue of custody,
IT IS ORDERED BY THE COURT that the judgment of the trial court of February 25, 2009, and any prior consent judgments of the trial court subsequent to the juvenile court's July 25, 2006 review hearing be and are hereby reversed for lack of the trial court's subject matter jurisdiction, and that this appeal is likewise dismissed for lack of jurisdiction.
REVERSED; APPEAL DISMISSED.